109 N.J. Super. 497 (1970)
263 A.2d 815
KENNETH HARTMANN, AN INFANT BY HIS GUARDIANS AD LITEM, EDWARD R. HARTMANN AND ELIZABETH L. HARTMANN, AND EDWARD R. HARTMANN AND ELIZABETH L. HARTMANN, IND., PLAINTIFFS-APPELLANTS,
v.
MAPLEWOOD SCHOOL TRANSPORTATION CO., A NEW JERSEY CORPORATION, BOARD OF EDUCATION, TOWNSHIPS OF MAPLEWOOD AND SOUTH ORANGE, AND T. WILLIAM VAIL, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued April 6, 1970.
Decided April 15, 1970.
*498 Before Judges SULLIVAN, CARTON and HALPERN.
Mr. Arnold Koster argued the cause for appellants (Messrs. Shevick & Ravich, attorneys).
Mr. Hugh O'Gorman appeared for respondent, Maplewood School Transportation Co. (Messrs. Cunneen & O'Gorman, attorneys).
Mr. Harold I. Braff argued the cause for respondent, Board of Education, Township of Maplewood and South Orange (Messrs. Braff, Litvak & Ertag, attorneys).
PER CURIAM.
The narrow question presented on this appeal is whether a bus driver employed by a company under independent contract with a board of education to transport school children is entitled to be indemnified, under N.J.S.A. 18A:16-6, for liability incurred in that employment. The statute mandates that such indemnification protection shall be provided whenever any civil action is brought against "any person holding any office, position or employment under *499 the jurisdiction of any board of education, including any student teacher, for any act or omission arising out of and in the course of the performance of the duties as such office, position, employment or student teaching * * *."
The trial court held that this provision did not extend indemnity protection to the employees of a company furnishing school bus transportation under independent contract with the board. We agree and affirm the declaratory judgment in favor of the board essentially for the reasons expressed by Judge Fulop in his opinion reported at 106 N.J. Super. 187 (Law Div. 1969).